DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the bypass line branching off from the exhaust gas line downstream of the turbine as recited in claim 1 must be shown or the feature(s) canceled from the claim(s).  See paragraph 7 below for additional guidance.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Objections
Claims 1-14 are objected to because of the following informalities:  Regarding claims 1 and 13, where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.  Regarding claim 1, line 5, “and” should be deleted.  See 37 CFR 1.75(i).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 1, line 7, “at least one bypass line,” lines 11-12, “at least one exhaust gas recirculation line,” and line 18, “at least one particle filter is arranged in the coupling line,” are not enabled.  The specification only adequately describes a single bypass line [1.1, a single recirculation line [1.5], and a single particle filter [1.2] arranged in the coupling line [1.7].  The specification neither depicts nor describes more than one of any of these elements such that “at least one” of these elements is enabled.  It is unclear how more than one of any of these elements would be arranged in the exhaust gas conduction system.
Regarding claim 1, lines 26-27, “said bypass line branching off from the exhaust gas line downstream of the turbine” is not enabled.  Claim 1 uses the term “branching off” in line 8 of the claim to describe the location of the upstream end of the bypass line [1.1] and uses the term “branching back into” in line 10 of the claim to describe the location of the downstream end of the bypass line [1.1].  The specification uses the same terminology (paragraph 0034).  The specification neither describes nor depicts the bypass line [1.1] branching off from (i.e., having an upstream end located at) the exhaust gas line downstream of the turbine.  Rather, the specification describes and depicts the bypass line [1.1] branching off from the exhaust gas line [2.3] at a branch [1.1a] which is upstream of the turbine [3] (paragraph 0034 and Figures 1-4).  Therefore, this limitation is not enabled.  
Regarding claim 10, line 8, “at least one first diversion valve” is not enabled.  The specification only adequately describes a single first diversion valve [10.1].  The specification neither depicts nor describes more than one first diversion valve such that “at least one” first diversion valve is enabled.  It is unclear how more than one first .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 4, 9, and 13, the claims repeatedly reference “said bypass line” or “the bypass line” rendering the claims indefinite.  It is unclear which bypass line is being referenced since line 7 of claim 1 recites “at least one” bypass line.
Regarding claims 1, 3, 5-7, 9, and 13, the claims repeatedly reference “said recirculation line” or “the exhaust gas recirculation line” rendering the claims indefinite.  It is unclear which recirculation line is being referenced since lines 11-12 of claim 1 recites “at least one” bypass line.
Regarding claim 1, line 23, “the opening” is indefinite.  It is unclear which opening is being referenced since claim 1 recites an opening of the bypass line in line 10 and an opening of the recirculation line in line 14.  It is suggested to change “the opening” to the opening of the bypass line to remedy this rejection.
Regarding claim 4, line 4, “a particle filter” is indefinite.  It is unclear if the particle filter is the same as or a part of the at least one particle filter recited in line 18 of claim 1.  It is additionally unclear if the particle filter recited in claim 4 is part of the at least one 
Regarding claim 5, line 5, “the branch” is indefinite.  It is unclear which branch is being referenced since claim 1 recites a branch of the bypass line in line 9 and a branch of the recirculation line in lines 13-14.  It is suggested to change “the branch” to the branch of the recirculation line to remedy this rejection.
Regarding claim 6, line 6, “the branch” is indefinite.  It is unclear which branch is being referenced since claim 1 recites a branch of the bypass line in line 9 and a branch of the recirculation line in lines 13-14.  It is suggested to change “the branch” to the branch of the recirculation line to remedy this rejection.
Regarding claim 9, line 4, “the particle filter” is indefinite.  It is unclear which particle filter is being referenced since line 18 of claim 1 recites “at least one” particle filter.  Furthermore, it is unclear how the particle filter of claim 9 can be positioned in the exhaust gas line when line 18 of claim 1 recites that the at least one particle filter is arranged in the coupling line.  It is additionally unclear if the particle filter recited in claim 9 is part of the at least one particle filter recited in claim 1 since the specification describes a particle filter [1.2] located in the coupling line [1.7] and a different particle filter [5.2] located in the exhaust gas line [2.3].
Regarding claim 10, lines 4-5, “a second node point” is indefinite.  It is unclear if the second node point is the same second node point recited in line 16 of claim 1.
Regarding claim 10, line 5, “the particle filter” is indefinite.  It is unclear which particle filter is being referenced since line 18 of claim 1 recites “at least one” particle filter.
Claim 10 recites the limitation "the 3-way catalyst converter" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 10, line 7, “the particle filter” is indefinite.  It is unclear which particle filter is being referenced since line 18 of claim 1 recites “at least one” particle filter.  It is additionally unclear if the particle filter recited in claim 10 is part of the at least one particle filter recited in claim 1 since the specification describes a particle filter [1.2] located in the coupling line [1.7] and a different particle filter [5.2] located in the exhaust gas line [2.3].
Regarding claim 11, line 5, “the first diversion valve” is indefinite.  It is unclear which first diversion valve is being referenced since line 8 of claim 10 recites “at least one” first diversion valve.
Regarding claim 11, line 6, “the particle filter” is indefinite.  It is unclear which particle filter is being referenced since line 18 of claim 1 recites “at least one” particle filter.  It is additionally unclear if the particle filter recited in claim 11 is part of the at least one particle filter recited in claim 1 since the specification describes a particle filter [1.2] located in the coupling line [1.7] and a different particle filter [5.2] located in the exhaust gas line [2.3].  Furthermore, claim 10, from which claim 11 depends, seems to recite two different particle filters.
Regarding claim 11, line 9, “the branch” is indefinite.  It is unclear which branch is being referenced since claim 1 recites a branch of the bypass line in line 9 and a branch the branch of the diversion section to remedy this rejection.
Regarding claim 13, the claim is indefinite for potentially requiring no method steps.  Regarding the use of “when” in claim 13, the broadest reasonable interpretation of a method claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  See MPEP 2111.04 II.  Claim 13 recites limitations which are contingent on conditions which are not required to occur (e.g., the gasoline engine may never be in cold starting mode, partial load mode, or full load mode).  It is suggested to change “when” in claim 13 to in response to and to accordingly change “is” to being to remedy this rejection.    	
Regarding claim 13, line 9, “the particle filter” is indefinite.  It is unclear which particle filter is being referenced since line 18 of claim 1 recites “at least one” particle filter.
The term "at least close to full load mode" in claim 13 is a relative term which renders the claim indefinite.  The term "at least close to full load mode" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  This renders the timing for closing the EGR throttle valve and the bypass valve and opening the exhaust gas valve indefinite.
Claim 14 recites the limitation "the HPR-EGR line" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the LP-EGR line" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 14, line 4, “the particle filter” is indefinite.  It is unclear which particle filter is being referenced since line 18 of claim 1 recites “at least one” particle filter.  It is additionally unclear if the particle filter recited in claim 14 is part of the at least one particle filter recited in claim 1 since the specification describes a particle filter [1.2] located in the coupling line [1.7] and a different particle filter [5.2] located in the exhaust gas line [2.3].
The claims are replete with indefinite language stemming from reciting “at least one” of several limitations instead of “a” and for unclearly and ambiguously referring to a particle filter arranged in the coupling line and a particle filter arranged in the exhaust gas line.  Correction is required. 

Additional Subject Matter
Claims 1-14 are not rejected under art; however, they are rejected under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) and are therefore not allowable.
Fischer (US 2016/0348615 A1) and Tenneco (DE 202017105126 U1; provided by applicant) are the most pertinent prior art.
Fischer discloses an exhaust gas conduction system [1] for a gasoline engine [2] comprising an exhaust gas line [2.3] which can be connected to an exhaust manifold [2.1] of the gasoline engine [2], an intake line [2.4] which can be connected to an intake manifold [2.2] of the gasoline engine [2], and a charge air compressor [4], which is arranged in the intake line [2.4], and a turbine [3], which is arranged in the exhaust gas line [2.3], wherein the exhaust gas line [2.3] has at least one bypass line [1.1b], said bypass line [1.1b] branching off at a branch and branching back into the exhaust gas line [2.3] at an opening, and wherein at least one exhaust gas recirculation line [1.1a] with an EGR throttle valve [1.3] is provided, said recirculation line [1.1a] branching off from the exhaust gas line [2.3] at a branch and opening into the intake line [2.4] at an opening, wherein a coupling line [1.1a/b] with a first node point and a downstream second node point is provided, the bypass line [1.1b] and the EGR line [1.1a] being combined in some sections in said coupling line [1.1a/b], wherein at least one particle filter [1.2] is arranged in the coupling line [1.1a/b], wherein the bypass line [1.1b] additionally has a bypass valve [1.4], which is positioned downstream of the first node point and upstream of the opening (paragraphs 0050-0055 and Figure 1).  However, Fischer neither discloses nor renders obvious a bypass throttle valve which is different from the bypass valve, said bypass line branching off from the exhaust gas line downstream of the turbine, the first node point being positioned downstream of the branch of the exhaust gas recirculation line and downstream of the branch of the bypass line, the bypass throttle valve being positioned upstream of the first node point, or an exhaust gas valve being provided in the exhaust gas line downstream of the branch of the exhaust gas recirculation line and upstream of the opening of the bypass line.
Tenneco discloses an exhaust gas conduction system [1] for a gasoline engine [2] comprising an exhaust gas line [2.3] which can be connected to an exhaust manifold [2.1] of the gasoline engine [2], an intake line [2.4] which can be connected to an intake manifold [2.2] of the gasoline engine [2], and a charge air compressor [4], which is arranged in the intake line [2.4], and a turbine [3], which is arranged in the exhaust gas line [2.3], wherein the exhaust gas line [2.3] has at least one bypass line [3.2, 13] with a bypass throttle valve [13.1], said bypass line [3.2, 13] branching off at a branch (see [13.5]) and branching back into the exhaust gas line at an opening (downstream of [3.5]), and wherein at least one exhaust gas recirculation line [1.1, 13] with an EGR throttle valve [1.3] is provided, said recirculation line [1.1, 13] branching off from the exhaust gas line [2.3] at a branch (see [13.5]) and opening into the intake line [2.4] at an opening (see [2.4b]), wherein a coupling line [13] with a first node point [13.5] and a downstream second node point [13.4] is provided, the bypass line [3.2, 13] and the EGR line [1.1, 13] being combined in some sections in said coupling line [13], wherein at least one particle filter [13.2] is arranged in the coupling line [13], wherein the bypass line [3.2, 13] additionally has a bypass valve [3.5a], which is positioned downstream of the first node point [13.5] and upstream of the opening (downstream of [3.5]), wherein an exhaust gas valve [3.5b] is provided in the exhaust gas line [2.3] downstream of the branch (see [13.5]) of the exhaust gas recirculation line [1.1, 13] and upstream of the opening (downstream of [3.5]) of the bypass line [3.2, 13] (English abstract, Figure 3, and inset of [3.5] in Figure 1).  However, Tenneco neither discloses nor renders obvious said bypass line branching off from the exhaust gas line downstream of the turbine, the first node point being positioned downstream of the branch of the exhaust gas recirculation line and 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Also see Clement et al. (FR 2,894,624), Whelan et al. (US 2006/0021346 A1), Aronsson et al. (US 2018/0171903 A1), and Roth (US 2015/0260128 A1) which all disclose a state of the art for exhaust gas conduction systems with exhaust gas recirculation and turbine bypass.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY B. WALTER whose telephone number is (571)270-5286.  The examiner can normally be reached on Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/AUDREY B. WALTER/Primary Examiner, Art Unit 3746